 

Case 1:20-cv-20083-MGC Document 6 Entered on FLSD Docket 01/13/2020 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20083-MGC

Plaintiff:
WINDY LUCIUS,

vs.

Defendant:
UNDER ARMOUR, INC.,

For:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM PLLC
10873 Sw 59th Court

Pinecrest, FL 33156

Received by Professional Process Servers on the 9th day of January,
ARMOUR, INC. C/O REGISTERED AGENT CT CORPORATION SY

PLANTATION, FL 33324.

|, Henri J. Werner, being duly sworn, depose and Say that on the 10th day of January, 2020 at 10:35 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT FOR

INJUNCTIVE RELIEF and CIVIL COVER SHEET with the date and hour of service endor:
DONNA MOCH, AUTHORIZED SERVICE TECH FOR CT CORPORATION SYSTEM as Registered Agent at the
address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324 on behalf of UND

and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 50s, Sex: F, Race/Skin Color: WHITE, Height: 5'3, Weight: 130, Hair:

BROWN, Glasses: N

Under penalty of perjury, | declare that | have read the foregoing and that the facts stated in it are true, that | am

a Sheriff Appointed Process Server in the county in which this defendant/witness was served and have no
interest in the above action. Pursuant to FS 92.525(2), no notary is required.

Subscribed and Sworn to before me on the 10th
day of January, 2020 by the affiant who is
personally known to me

NOTARY PUBLIC

tht Play CONCHITA NUNEZ
“Wag . Commission # GG 214086
% Se Expires May 4, 2022

ere. S* Bonded Thru Budget Notary Services

 

2020 at 9:00 am to be served on UNDER
STEM, 1200 SOUTH PINE ISLAND ROAD

sed thereon by me, to:

ER ARMOUR, INC.

 

   

1 J. Werner
SPS#847

Professional Process Servers
& Investigators, Inc.

1749 N.E. 26th Street, Suite A
Wilton Manors, FL 33305
(954) 566-2523

Our Job Serial Number: FIS-2020000316

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c

 

 
Cage.1:20-cv-20083-MGC Document6 Entered on FLSD Docket 01/13/2020 Page 2 of 2
Case 1:20-cv-20083-MGC Document 3 Entered on FLSD Docket 01/09/2020 Page 1 of1

AO 440 (Rev. 06/12) Summons in'a Civil Action OBTAIN DESCRPTIO*
UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

WINDY LUCIUS

 

Plaintiff(s)

Vv. Civil Action No. 20-cv-20083-MGC

SERVED Donna V\Ap ch
DATE: L-LO-20__ TIME O:22hWv

UNDER ARMOUR, INC.

 

ee

BY: hey, al Ly) unr

ABROWARD COUNTY _
SUMMONS IN A CIVIL ACTION SPECIAL PROCESS SERVE!

— —_— ' Age Al
IN GOON STANAINT “EY

Defendant(s)

To: (Defendant's name and address) UNDER ARMOUR, INC. 4 (au (1
clo Registered Agent CT CORPORATION SYSTEM (,) fF S03 Sd (99% 68
1200 SOUTH PINE ISLAND ROAD an
PLANTATION, FL 33324

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014
cc@cunninghampllc.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date. Yan 9, 2020

s/ Esperanza Buchhorst

2! Deputy Clerk
Angela E. Noble U.S. District Courts
; sar uetve Clerk of Court

A

   
